Citation Nr: 0839625	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas.

The appeal is remanded to the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO) via the 
Appeals Management Center, in Washington, DC.


REMAND

In a November 2007 appeal to the Board, the veteran requested 
that he be scheduled for a travel or videoconference hearing 
before the Board.  In a December 2007 letter, the veteran 
reported that he specifically desired a videoconference 
hearing before the Board.  Subsequently the veteran was 
scheduled for a videoconference hearing before the Board at 
the VA Regional Office in Wichita, Kansas in November 2008.  
Prior to his hearing date, the veteran reported that he had 
moved to Nebraska and desired that his hearing be rescheduled 
in that state.

Therefore, this case is remanded to the RO for the following 
action:

The RO must place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


